 

Case 2:19-cv-06993-BMC Document 47 Filed 02/12/21 Page 1 of 3 PagelD #: 126

The Law Office of Bryan J. Swerling, P.C.
February 12, 2021
Sent via USPS Priority Mail 9405 5116 9900 0708 0553 29

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:  Makell v. City of Nassau, et al.
19-CV-6993 (BMC) (JO)

Dear Sir/Madam:

By order issued on February 9, 2021, Judge Cogan ordered the undersigned to pay as a sanction
the sum of $400.00 to the Clerk of the Court by February 16, 2021 in connection with the above
referenced matter. A printout of the docket highlighting the order is annexed hereto.

Please find a check made payable to fhe “Clerk of the Court” in the amount of $400.00 pursuant
to the Court’s directive.

Feel free to contact the undersigned should you require anything further.

Yours truly, we

   

afi J. Swerling

 

Encl.

Also filed via CM/ECF without attachments

15 Maiden Lane ® Suite 2005 = New York, New York 10038 ® Tel: 212-571-5757" Fax: 646-390-0668
Case 2:19-cv-06993-BMC Document 47 Filed 02/12/21 Page 2 of 3 PagelD #: 127

Eastern District of New York - LIVE Database 1.5 (Revision 1.5.2)

2/12/21, 11:57 AM

IFP,PROSE

US. District Court
Eastern District of New York (Central Islip)
CIVIL DOCKET FOR CASE #: 2:19-cv-06993-BMC

Makell v. Sheriff Ms Vera Fludd et. al et al
Assigned to: Judge Brian M. Cogan
Cause: 42:1983 Prisoner Civil Rights

Plaintiff

Jermaine Makell

# 2019005301

Inc.# 01010185; CC# 19005301
Nassau County Correctional Center
100 Carman Avenue

East Meadow, NY 11554

Inc# 01010185 CC# 19005301

 

V.

Defendant

Sheriff Ms Vera Fludd et. al
TERMINATED: 01/23/2020
Defendant

Vera Fludd

Sheriff of Nassau County Jail et al
TERMINATED: 01/23/2020
Defendant

NU Health Medical Care et Al
TERMINATED: 01/23/2020
Defendant

Doctors of NU Health of NCCC et Al
Doctors of my case at NCCC
TERMINATED: 01/23/2020

Defendant
NU Health Physicians At NCCC et Al

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?146228195671127-L_1_0-1

Date Filed: 12/12/2019

Jury Demand: Plaintiff

Nature of Suit: 550 Prisoner: Civil Rights
Jurisdiction: Federal Question

represented by Bryan Joshua Swerling

Law Offices of Bryan J. Swerling
150 Broadway

14th Floor

New York, NY 10038
212-571-5757

Fax: 646-390-0668

Email: bswerling@swerlinglaw.com
ATTORNEY TO BE NOTICED

Page 1 of 10
Case 2:19-cv-06993-BMC Document 47 Filed 02/12/21 Page 3 of 3 PagelD #: 128

Eastern District of New York - LIVE Database 1.5 (Revision 1.5.2) 2/12/21, 11:57 AM

_ counsel in the amount of $400, payable to the Clerk within 7 days, with proof of service | |
‘filed on the docket, failing which additional sanctions will be imposed. See transcript |
| | for details. (Court Reporter: Denise Parisi). (Weisberg, Pegey) (Entered: 02/09/2021) |

 

 

02/09/2021 | 46 | | First MOTION to Adjourn Conference andl re: Order of 2/9/2021 by Jermaine Makell. |

| | _(Swerling, Bryan) (Entered: 02/09/2021)

‘02/ 10/2021 | ORDER re: 46 . A telephonic status conference is scheduled for 2/18/2021 at 2: 30 PM. |

| | Parties will use the toll-free number 888-684-8852, access code 6427877# and security
| | | code 6993#. However, this does not relieve counsel of the obligation to pay the sanction |
'on the terms imposed by the Court. In addition, counsel is required to obtain and review |

_a copy of the transcript of yesterday's ruling prior to the status conference. Ordered by |

| Judge Brian M. Cogan on 2/10/2021. (Weisberg, Peggy) (Entered: 02/10/2021) |

 

i

 

 

| PACER Service Center

 

 

 

 

 

Z Transaction Receipt

| 02/12/2021 11:57:25

PACER Login: lripgaj jar [Client Code:

(Description: [Docket Report |Search Criteria: |2:19-cv-06993-BMC
[Billable Pages: \7 [Cost: 0.70

 

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?146228195671127-L_i_0-1 Page 10 of 10
